In re Leone, Robert E.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “G”, No. 344,-063; to the Court of Appeal, First Circuit, No. CW89 1129.
Granted. This case falls within the exceptional category in which allegedly justice is being denied and irreparable injury is being done. Accordingly, the writ is granted and the case is remanded to the court of appeal for immediate consideration and a decision on the merits with written reasons.